DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to Applicant Remarks and Amendments filed on 02/02/2022.
Claims 1, 3, 5-9 and 16 have been amended and are hereby entered.
Claims 2, 8, 19, and 20 have been canceled.
Claims 1, 3-7, and 9-18 are currently pending and have been examined.
This action is made FINAL.
Response to Amendments
The amendments filed with the written response received on 02/02/2022 have been considered and an action on the merits follows.
Applicant’s arguments, see Page 4, filed 12/10/2021, with respect to the Specification objection have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see Page 4, filed 12/10/2021, with respect to the Claim objection have been fully considered and are persuasive.  The objection of Claims 2, 3, 5, 6, and 16 has been withdrawn.
Applicant’s arguments, see Page 5, filed 12/10/2021, with respect to the 35 USC 112(b) have been fully considered and are persuasive. Due to the cancelation of Claim 19, the 35 USC 112(b) has been withdrawn. 
Please note: A replacement drawing sheet was not submitted as mentioned in Applicant’s arguments. Therefore, the drawing objection still stands.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a plurality of garment seams (104,141,142) as described in the specification.  Please note that the reference characters are listed on page 6 of the drawings, but they are located to the side of Figure 6 and are not associated with the Figure shown. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 7 is objected to because of the following informalities:
In the last line of claim 7, applicant recites “the plurality of garment structures” and it is recommended that applicant change “the plurality of garment structures” to “the plurality of garments” as it was claimed in claim 1 for proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Forte (US20120137399 A1) in view of Chumbler (US10327488B2).
Regarding claim 1, Forte discloses a garment comprising a garment display frame/pocket structure wherein the garment is in the form or various garment structures (jacket, pants, shirt, etc., as seen in Fig 1,2,3,4,5,7) , wherein the garment has pocket structures (Fig 1-10), patches (Fig 1,5,7, #22), and a plurality of garment seams (Fig 4-4C) ; wherein each garment seam selected from the plurality of garment seams (Fig 4-4C) attaches an individual pocket structure (Fig 4-4C) to the garment (Fig 4-4C);
 wherein each individual patch removably inserts into an individual pocket structure such that the patch image applied to the individual patch is visible through the individual pocket structure from the exterior of the individual garment (Fig 1, #22, ¶-76, line 8) ; wherein the garment kit enables the patch image displayed on any individual patch to be readily moved and capable of being displayed from any first individual garment selected to any second individual garment selected from the plurality of garments (Fig 1 & 5, #22, ¶-76, line 8); wherein the plurality of garments comprises a collection of garments (jacket, pants, shirt, etc., as seen in Fig 1,2,3,4,5,7); wherein one or more individual pocket structure selected from the plurality of pocket structures attach to the exterior surface of each individual garment selected from the plurality of garments; wherein each individual pocket structure selected from the plurality of pocket structures permanently attaches to an individual garment selected from the plurality of garments.
However, Forte fails to discloses wherein each individual pocket structure comprises a pocket backing, a plurality of gussets, and a plurality of assembly seams; wherein the pocket backing forms a portion of the boundary of the containment structure formed by the individual pocket structure; wherein the transparent sheeting forms a portion of the boundary of the containment structure formed by the individual pocket structure; wherein each of the plurality of assembly seams attaches a gusset selected from the plurality of gussets to the pocket backing; wherein an assembly seam selected from the plurality of  assembly seams attaches each gusset selected from the plurality of gussets to the face of the pocket backing that is distal from the garment textile of the individual garment; wherein a subset of assembly seams selected from the plurality of assembly seams are used to secure the transparent sheeting between each gusset contained in the subset of gussets and the pocket backing.
Forte does not explicitly disclose a garment kit comprising a plurality of garments, a plurality of pocket structures, a plurality of patches, and a plurality of garment seams, however, Forte discloses all of the claimed elements of the garment kit and that it is known to use it on a plurality of different type of garments, a plurality of pocket structures, a plurality of patches, and a plurality of garment seams. A "kit" is defined by Oxford Languages as "a set of articles or equipment needed for a specific purpose" and as Forte discloses all of the elements of a kit (as described above), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Forte to combine all of the claimed elements into one kit so that the user could purchase the kit and customize the garment to fit their own aesthetic more efficiently without having to buy each element individually.
Chumbler discloses wherein each individual pocket structure comprises a pocket backing,  a plurality of gussets and a plurality of assembly seams (Annotated Fig 1 below); wherein the pocket backing forms a portion of the boundary of the containment structure formed by the individual pocket structure (Annotated Fig -1, refer to cross-sectional view 3-3); wherein the transparent sheeting forms a portion of the boundary of the containment structure formed by the individual pocket structure (Annotated Fig -1, refer to cross-sectional view 3-3); wherein each of the plurality of assembly seams attaches a gusset selected from the plurality of gussets to the pocket backing; wherein an assembly seam selected from the plurality of assembly seams attaches each gusset selected from the plurality of gussets to the face of the pocket backing that is distal from the garment textile of the individual garment; wherein a subset of assembly seams selected from the plurality of assembly seams are used to secure the transparent sheeting between each gusset contained in the subset of gussets and the pocket backing (Annotated Fig 1 below, Col 3, lines 62-67 and Col 4 lines 1-40).  
Forte and Chumbler teach analogous inventions in the art of a garment with attachable pocket and interchangeable patches.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to modify Forte’s garment pocket structure to have a pocket backing, a plurality of gussets, and a plurality of assembly seams in order to strengthen and secure the pocket and provide comfort and flexibility to the wearer when wearing the garment with attached pocket.

    PNG
    media_image1.png
    630
    681
    media_image1.png
    Greyscale

Annotated Fig 1 of Chumbler
Regarding claim 3, Forte as modified discloses the limitation of claim 1 and Forte further discloses wherein the plurality of garments comprises a collection of individual garments (Fig 1, 2,3,4,5,7); wherein the individual garment is a garment selected from the plurality of garments that has an individual pocket structure selected from the plurality of pocket structures attached to it; wherein the individual garment is formed from a garment textile (Fig 4, #14). It further noted that it is well known in the apparel art that garments are formed from garment textiles.
Regarding claim 4, Forte as modified discloses the limitation of claim 3 and Forte further discloses wherein each individual garment is selected from the group consisting of a shirt, a pair of pants, and a hat (Fig. 1-12 and paragraph 20).
Regarding claim 5, Forte as modified discloses the limitation of claim 4 and Forte further discloses wherein the plurality of pocket structures combine to form one or more storage structures on each individual garment selected from the plurality of garments (Fig 4-4C) ; wherein each of the plurality of patches is an individual patch that removably inserts into an individual pocket structure of the plurality of garments; wherein each individual pocket structure selected from the plurality of pocket structures has a transparent structure (Fig 4-4C, #18); wherein each individual patch removably inserts into its associated individual pocket structure such that the patch image of the individual patch is visibly displayed through the transparent structure of the individual pocket structure (Fig 4C, ¶-82, inserting the displayed item). 
Regarding claim 6, Forte as modified discloses the limitation of claim 5 and Forte further discloses wherein the plurality of pocket structures comprises a collection of individual pocket structures; wherein each individual pocket structure is a mechanical structure; wherein each individual pocket structure attaches to the exterior surface of the garment textile that forms an individual garment selected from the plurality of garments; wherein the individual pocket structure forms a pocket on the selected individual garment; wherein each individual pocket structure is sized to receive an individual patch selected from the plurality of patches; wherein each individual pocket structure has a transparent window that allows the patch image of the received individual patch to be viewed from the exterior of the selected individual garment (Annotated Fig 2 Below). 

    PNG
    media_image2.png
    639
    723
    media_image2.png
    Greyscale

Annotated Fig 2 of Forte
Regarding claim 7, Forte as modified discloses the limitation of claim 6 and Forte further discloses wherein each of the plurality of patches displays a patch image through the transparent window of the individual pocket structure selected to receive the selected individual patch (Fig 1, see through); wherein the removable insertion allows for the interchange of each of the plurality of patches to allow for the exchange of the sentiments presented by the patch image of each individual patch; wherein a first individual patch selected from the plurality of patches is exchanged with a second individual patch selected from the plurality of patches; wherein an individual patch selected from the plurality of patches is exchanged as a display on a first individual garment selected from the plurality of garments to the display on a second individual garment selected from the plurality of garment structures (Fig 1,4,4C, ¶-33, line 11).
Regarding claim 9, Forte as modified discloses the garment kit according to claim 7 as described above and Chumbler further discloses wherein the pocket backing is a sheeting structure (Col 2, lines 9-15); wherein the pocket backing is a textile based structure (Col 2, lines 9-15); wherein the pocket backing forms the surface of the individual garment that rests against the garment textile that forms the individual garment to which the pocket backing attaches. (Annotated Fig 1 above, Col 2, lines 9-15). 
Regarding claim 10,  Forte as modified discloses the garment kit according to claim 9  as described above, and Forte further discloses wherein the transparent sheeting is a sheeting structure (Fig 4c-#18) ; wherein the transparent sheeting is a polymer-based sheeting structure (Fig 4c-#18, Claim 10); wherein the polymer that forms the transparent sheeting forms a transparent barrier that encloses the individual patch within the individual pocket structure (Fig 2 #22 through #18, Fig 4C); wherein the transparent sheeting forms the surface of the individual pocket structure that is opposite to the pocket backing (Fig 4C, Claim 1(c)); wherein any individual patch selected from the plurality of patches removably inserts into the individual pocket structure such that the individual patch is sandwiched between the individual pocket structure and the transparent sheeting (Fig 4c-#18, ⁋-33, lines 6-9).  
Regarding claim 11, Forte as modified discloses the limitation of claim 10 as described above and Forte further discloses wherein the transparent sheeting (Fig 4C, #18) is geometrically similar to the pocket backing (⁋-19, line 2; base pad), wherein the transparent sheeting is sized such that the span of the length of the perimeter of the transparent sheeting is lesser than the span of the length of the perimeter of the pocket backing. (Fig 4C, see #18 transparent window is smaller than the base pad).  
Regarding Claim 12, Forte as modified discloses the limitation of claim 11 as described above, and Chumbler further discloses wherein each of the plurality of gussets is a textile- based material and wherein each gusset selected from the plurality of gussets attaches to the pocket backing such that the plurality of gussets borders the full perimeter of the pocket backing. (Fig-3-5, #25). It is noted that the plurality of gussets is stitched on the garment (Fig 5, Col 4; lines 4-9) and although Chumbler doesn’t explicitly disclose a “textile webbing”, it would have been obvious that the material used would be a textile webbing (i.e. a strong fabric that is capable of providing strength and durability) in order to keep the pocket intact when attached or unattached to a garment. 
Regarding Claim 13, Forte as modified discloses the limitation of claim 12 as described above, and Chumbler further discloses wherein each of the plurality of assembly seams is a seam (Fig 3-6, stitching,Col-4; lines 4-9); wherein the plurality of assembly seams attach the plurality of gussets to the pocket backing such that the plurality of gussets form a border around the perimeter of the pocket backing (Annotated Fig 1 above); wherein the plurality of assembly seams further attaches the transparent sheeting to the pocket backing such that the transparent sheeting is sandwiched between the pocket backing and a subset of gussets selected from the plurality of gussets. (Annotated Fig 1 above, Col 3, lines 62-67, Col 4; lines 1-13)
Regarding claim 14, Forte as modified discloses the limitation of claim 13 as described above, and  Forte further discloses wherein the plurality of patches comprises a collection of individual patch (Fig 1, #22); wherein the individual patch is a sheeting structure; wherein the individual patch is a flexible structure; wherein the individual patch is geometrically similar to the shapes of the pocket backing and the transparent sheeting (Fig 1, Fig 4-4C); wherein the individual patch is sized such that the span of the length of the perimeter of the individual patch is lesser than the span of the length of the perimeter of the transparent sheeting (Fig 1, ¶-33, lines 11-13); wherein the individual patch displays a patch image (Fig 1,#22);  wherein the individual patch inserts into the individual pocket structure such that the patch image is visible through the transparent sheeting. (Fig 1, #22 visible through #18, ¶-33, lines 11-13)
Regarding claim 15, Forte as modified discloses the limitation of claim 14 as described above and Forte further discloses wherein each individual patch comprises a disk structure and a patch image; wherein the disk structure receives and displays the patch image. (Fig 7, #22, ⁋-33, lines 11-13 and ⁋-85). It is noted that the display item has the shape of the disk structure which is flat and round, and has a patch image on it.
Regarding claim 16, Forte as modified discloses the limitation of claim 15 as described above and Forte further discloses wherein the disk structure forms the base sheeting structure of the individual patch (Annotated Fig 3 below); wherein the disk structure is a textile based structure; wherein the disk structure is geometrically similar to the shapes of the pocket backing and the transparent sheeting; wherein the disk structure is sized such that the span of the length of the perimeter of the disk structure is lesser than the span of the length of the perimeter of the transparent sheeting (Annotated Fig 3). It is noted that a user can insert disk structure (patch) or visual display of their choice from any picture, image, message, graphic or artwork as desired. Therefore, it could be a textile-based structure in order to provide flexibility and comfort to a user and have a geometrical shape (round/square) similar to the pocket backing as desired.(Annotated Fig 3 below, ⁋-33, lines 11-13).

    PNG
    media_image3.png
    651
    939
    media_image3.png
    Greyscale

Annotated Fig 3 of Forte
Regarding Claim 17, Forte as modified discloses the limitation of claim 16 as described above, and Forte further discloses wherein the patch image is an image displayed on a face of the textile structure formed by the disk structure (Annotated Fig 3 above, ¶-33, lines 11-13) ; wherein the patch image displays one or more indicia (Annotated Fig 3 above, a patch image on Disk structure); wherein each of the one or more indicia that forms the patch image is selected to indicate a sentiment (Annotated Fig 3 above, Mickey Mouse face); wherein the sentiment of the patch image of any first individual patch selected from the plurality of patches differs from the sentiment presented by the patch image of any second individual patch selected from the plurality of patches. It is noted that a user can insert patch images or visual displays of their choice from any picture, image, message, graphic or artwork as desired. Therefore, it is capable of having different patch images of their choice based on the event/occasions. (Annotated Fig 3 above, ¶-33, lines 11-13). 
Regarding Claim 18, Forte as modified discloses the limitation of claim 17 as described above, and Chumbler further discloses wherein each of the plurality of garment seams is a seam (Fig 5-6, Col 4, lines 47-57, Stitching) ; wherein each of the plurality of garment seams permanently attaches an individual pocket structure selected from the plurality of pocket structures to the individual garment selected from the garment textile; wherein each selected garment seam attaches the selected individual pocket structure to the exterior surface of the garment textile (Fig 6, #120)that forms the individual garment (Fig 5-6, Col 4, lines 47-57, Stitching).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-7765618B2 by Egglesfield teaches an article of clothing comprises four layers. A first layer of fabric is in the form of a wearable garment. A second layer of synthetic tricot fabric is attached to the first layer. A third layer of foam has the same shape and size as the second layer, is aligned with the second layer, and is heat fused to a horizontal fiber size of the tricot fabric. A fourth layer of loop material has the same shape and size as the third layer, is aligned with the third layer, has two sides both of which comprise nylon loops, and is heat fused to the fourth layer. A display item of a plurality of display items has a substantially smooth front portion and a back portion having a plurality of hooks. The display items are attachable and rearrangeable by joining the plurality of hooks to the loops of the fourth layer.  
US-20090178180A1 by Harris teaches a garment with an interchangeable patch system includes at least one panel having one or more openings extending from an inner surface adapted to face the wearer of the garment to an opposed an outer surface, and one or more patches each removably attachable via a front surface to the inner surface of the panel over a respective opening such that an opaque portion of the front surface of the patch is visible via the opening when viewing the outer surface of the panel. To enable the removable attachment of the patches to the panel, the panel and each patch include at least one pair of first and second cooperating fasteners. The first fastener of each pair is arranged on the inner surface of the panel and the second fastener of each pair is arranged on the front surface of the patch.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached on M-F 8:30am-5pm, 1st Friday Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                            
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732